


110 HR 1082 IH: To amend the Juvenile Justice and Delinquency Prevention

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1082
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Ms. DeLauro (for
			 herself, Ms. Ros-Lehtinen,
			 Mr. Kennedy,
			 Mr. Johnson of Georgia,
			 Ms. Lee, Ms. Jackson-Lee of Texas, and
			 Mr. Moore of Kansas) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Juvenile Justice and Delinquency Prevention
		  Act of 1974 to improve the health and well-being of maltreated infants and
		  toddlers through the creation of a National Court Teams Resource Center, to
		  assist local Court Teams, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Safe
			 Babies Act of 2007.
		2.FindingsThe Congress finds as follows:
			(1)Children three
			 years of age and younger have the highest rates of victimization. Infants and
			 toddlers are twice as likely as all other children to become victims of child
			 maltreatment. Children ages three and younger are also 32 percent more likely
			 to be placed in foster care than children ages four to eleven. Once placed in
			 foster care, children three years of age and younger are more likely than older
			 children to be abused and neglected, and they tend to stay in foster care
			 longer than older children.
			(2)Infants and
			 toddlers are the most vulnerable to the effects of maltreatment. Research shows
			 that young children who have experienced physical abuse have lower social
			 competence, show less empathy for others, and have difficulty recognizing
			 others’ emotions. They are also more likely than children who have not been
			 maltreated to have deficits in IQ scores, language ability, and school
			 performance.
			(3)Research shows
			 that the human brain has achieved 80 to 85 percent of its adult size by the age
			 of three. During those early years, the brain is developing the vast majority
			 of its basic capacity, the development of which can determine future
			 achievement or failure. Therefore, infants and toddlers in foster care are
			 spending the most critical developmental period in situations that may be
			 detrimental to healthy growth and development.
			(4)Children under the
			 age of four account for 81 percent of child fatalities, and children under the
			 age of one account for 45 percent of such fatalities.
			(5)A rapidly spreading epidemic of
			 methamphetamine use is overwhelming child welfare systems in many States. Iowa
			 is one of the States most ravaged by the methamphetamine epidemic, and it has
			 the third highest rate of per capita methamphetamine treatment admissions in
			 the Nation. In Iowa in 2004, the rate of maltreatment for infants and toddlers
			 was 32.3 per 1,000 children, twice the national average of 16.1 per 1,000
			 children.
			(6)Child welfare systems are not meeting the
			 needs of the children who rely on public intervention to protect them. In the
			 Child and Family Service Reviews for fiscal years 2003 and 2004, the
			 Administration for Children and Families revealed that, of 19 States studied
			 for performance on Child and Family Services Review indicators, none of the
			 States achieved all of the specified outcomes, and all of the States failed to
			 meet the outcome related to the provision of physical and mental health
			 services to children in foster care.
			(7)Judges can be
			 powerful catalysts for change in the way communities address the needs of
			 maltreated infants and toddlers. A groundbreaking project in the Juvenile
			 Division of the Eleventh Judicial Circuit of Florida has combined the
			 leadership of a family court judge with expertise in early childhood
			 development. This ground breaking collaboration is ensuring that infants and
			 toddlers receive the services they need. Mental health and parenting
			 intervention services are provided for parents and children together. Initial
			 results are promising in terms of eliminating further abuse and neglect and
			 promoting safety and well-being through timely permanent placements.
			3.Court
			 TeamsTitle II of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is
			 amended—
			(1)by redesignating
			 part F as part G; and
			(2)by inserting after
			 part E the following new part:
				
					FCourt
				Teams
						271.Court Teams
				program authorized
							(a)Grant
				authorizedThe Administrator shall award a grant to a national
				early childhood development organization to—
								(1)establish a
				National Court Teams Resource Center to—
									(A)promote the
				well-being of maltreated infants and toddlers and their families (including the
				special problems created by substance abuse, particularly methamphetamine
				abuse);
									(B)help prevent the
				recurrence of abuse and neglect of children; and
									(C)promote timely
				reunification of families or other successful permanency outcomes for
				maltreated infants and toddlers in foster care; and
									(2)select, and
				provide assistance to, local Court Teams created to achieve the goals described
				in
				paragraph (1).
								(b)Grant
				durationThe grant awarded
				under this part shall be for a period of 5 years, and shall be renewable at the
				discretion of the Administrator.
							272.Eligibility;
				application; selection of grantee
							(a)EligibilityTo
				be eligible to receive the grant described in
				section 271, an entity shall be a national
				early childhood development organization, as defined in
				section 276, that has—
								(1)specific expertise
				in the development of infants and toddlers;
								(2)experience in
				incorporating the expertise described in
				paragraph (1) into the judicial system
				to promote change in the way courts address cases involving maltreated infants
				and toddlers in foster care; and
								(3)the
				capacity—
									(A)to establish and
				maintain the National Court Teams Resource Center described in
				section 273; and
									(B)to support the
				implementation and activities of local Court Teams by providing the assistance
				required under this part.
									(b)ApplicationAn entity desiring to receive the grant
				described in
				section 271 shall submit an application to
				the Administrator, at such time, in such manner, and containing such
				information as the Administrator may require. Such application shall—
								(1)describe the
				expertise of the entity in infant and toddler development, including any
				experience relevant to the ability of the entity to oversee the implementation
				of local Court Teams, and the capacity of the entity to provide assistance to
				local Court Teams;
								(2)include a detailed plan describing how the
				entity will establish and maintain the National Court Teams Resource Center,
				and how the entity will carry out the activities of such Center, as described
				in section 273; and
								(3)explain the process
				the entity will use to select local Court Teams to receive assistance under
				this part, including an assurance that the entity will give priority to
				applications that—
									(A)demonstrate the commitment of—
										(i)at
				least one qualified judge to lead the local Court Team and serve as Judicial
				Leader of the Court Team; and
										(ii)community
				agencies serving maltreated infants and toddlers and their families in such
				jurisdiction to participate in the local Court Team;
										(B)describe the
				population of maltreated infants and toddlers in the community within the
				jurisdiction of the court over which the qualified judge presides,
				including—
										(i)any problems
				contributing to the placement of maltreated infants and toddlers under the
				supervision of the court (including the impact of parental substance abuse, and
				particularly methamphetamine abuse); and
										(ii)any challenges
				faced by the court in making decisions that are in the best interests of such
				maltreated infants and toddlers;
										(C)describe how the
				local Court Team will carry out the activities required under
				section 274; and
									(4)demonstrate the
				ability to meet the all selection criteria, including—
									(A)special expertise in the developmental
				needs of children three years of age and younger;
									(B)a demonstrated record of providing
				resources to parents and other caregivers regarding the healthy growth and
				development of their children;
									(C)a demonstrated record of providing
				resources for practitioners in the fields of child development, early child
				care and education, family support, pediatrics, child welfare, and mental
				health;
									(D)extensive knowledge about how exposure to
				violence (including domestic violence, community violence, and child
				maltreatment) influences the growth and development of infants and
				toddlers;
									(E)a documented history of collaboration with
				public and private sector groups working to improve the lives of maltreated
				infants and toddlers, including collaboration with judges at the local
				level;
									(F)the capacity to analyze child welfare
				policy at the local, State, and national levels and to offer research-based
				solutions to the problems confronting child welfare systems across the
				country;
									(G)the ability to manage multiple complex
				national resource centers and related activities, including strategic planning,
				team building, infrastructure development, training for multidisciplinary
				professionals at all levels, materials development for multiple audiences in a
				variety of formats, and conference planning and delivery at the local, State,
				regional, and national levels; and
									(5)include any other
				information the Administrator may require, including any assurance required by
				the Administrator that the entity, if selected, will give special consideration
				to applications that have a significant number of child welfare cases in the
				jurisdiction of the court over which the qualified judge presides in which
				substance abuse, and particularly methamphetamine abuse, is involved.
								(c)Selection of
				GranteeIn considering grant
				applications under this part, the Administrator shall select the national early
				childhood development organization that demonstrates—
								(1)the greatest
				ability to satisfy the criteria described in
				subsection (b)(4); and
								(2)the most extensive
				experience in addressing the needs of abused and maltreated infants and
				toddlers through training and technical assistance provided to judges,
				multidisciplinary professionals and community leaders.
								273.National Court
				Teams Resource Center
							(a)General
				activitiesThe national early
				childhood development organization receiving the grant authorized under
				section 271 shall establish and maintain a
				National Court Teams Resource Center, which shall carry out the following
				activities:
								(1)Develop a process
				for selecting, and select, local Court Teams to receive assistance under this
				part.
								(2)Develop materials
				to guide qualified judges in the decision-making process regarding maltreated
				infants and toddlers, and to train members of local Court Teams and others in
				the community regarding the appropriate care of maltreated infants and
				toddlers, including the importance of—
									(A)stable foster care
				placements;
									(B)frequent
				parent-child visitation;
									(C)reduction of the
				recurrence of abuse and neglect;
									(D)improving health
				and well-being; and
									(E)timely permanent
				placement.
									(3)Conduct national
				meetings and training sessions for local Court Teams.
								(4)Develop a database
				that shall be—
									(A)available to each
				local Court Team to track such Court Team’s progress; and
									(B)used by the
				National Court Teams Resource Center to facilitate evaluation of the local
				Court Teams receiving assistance under this part.
									(5)Provide
				information to communities and courts around the country seeking to adopt the
				Court Teams approach, including information related to—
									(A)the incorporation
				of knowledge about infant and toddler development into the resolution of cases
				by judges with jurisdiction over children in foster care; and
									(B)methods to change
				State and local government systems for addressing the needs of infants and
				toddlers in the foster care, and their families.
									(6)Any other activity
				necessary to provide the assistance required under
				subsection (b).
								(b)Assistance to
				local Court TeamsAssistance provided to local Court Teams by the
				National Court Teams Resource Center shall include—
								(1)providing direction, coordination, and
				oversight of the implementation of local Court Teams, as needed;
								(2)providing a Local
				Community Coordinator for each local Court Team, who shall—
									(A)be selected by the
				National Court Teams Resource Center after consultation with the Judicial
				Leader of the local Court Team;
									(B)serve as a
				resource of child development expertise for the local Court Team; and
									(C)promote
				coordination (in the jurisdiction of the court over which the Judicial Leader
				presides) between—
										(i)community agencies
				that serve children; and
										(ii)providers of
				resources to support maltreated infants and toddlers; and
										(3)providing training
				and technical assistance to local Court Teams, including—
									(A)individual
				consultation on site, through telephone conversations, and through responses to
				emailed information requests;
									(B)networking
				assistance and facilitation of telephone conference calls among Judicial
				Leaders and local Court Team members in different jurisdictions to discuss
				issues of common concern;
									(C)development and
				dissemination of training materials, including fact sheets, template forms, and
				sample operational materials developed by local Court Teams; and
									(D)training for local
				Court Teams related to—
										(i)the impact of abuse
				and neglect on infants and toddlers;
										(ii)improved
				decision-making by courts regarding maltreated infants and toddlers to reduce
				the recurrence of abuse and neglect and improve developmental outcomes;
				and
										(4)organizing local training for community
				members of jurisdictions in which local Court Teams are located, which shall
				relate to the particular needs of infants and toddlers exposed to maltreatment
				and trauma, including topics such as—
									(A)general infant and toddler
				development;
									(B)the impact of
				abuse and neglect on development;
									(C)a
				relationship-based mental health intervention model for parents and children
				together;
									(D)best-practices in
				family interactions;
									(E)evidence-based
				parenting interventions; and
									(F)services available
				to foster children in the community.
									274.Local Court
				Teams
							(a)ApplicationAn entity desiring to receive the
				assistance for local Court Teams made available under this part shall submit an
				application to the National Court Teams Resource Center at such time, in such
				manner, and containing such information as the National Court Teams Resource
				Center may require.
							(b)EligibilityTo
				be eligible to receive assistance under this part, a local Court Team shall be
				comprised of—
								(1)a Judicial Leader, who shall be a qualified
				judge, and who shall lead and oversee the implementation and ongoing activities
				of the local Court Team;
								(2)a Local Community Coordinator, selected and
				provided by the National Court Teams Resource Center in accordance with
				section 273(b)(2); and
								(3)no fewer than six
				key stakeholders who—
									(A)are members of the community in which the
				local Court Team is located;
									(B)are committed to
				working to restructure the way the jurisdiction responds to the needs of
				maltreated infants and toddlers; and
									(C)represent a variety of individuals involved
				with the care of maltreated infants and toddlers, which may include
				pediatricians, child welfare workers, attorneys, court-appointed special
				advocates, mental health professionals, substance abuse treatment providers,
				Early Head Start and child care providers, Court Improvement Program staff, and
				any other individuals who are involved in the care of maltreated infants and
				toddlers.
									(c)Required use of
				assistanceA local Court Team
				shall use any assistance received under this part to carry out the following
				activities:
								(1)Conducting monthly
				case reviews of each case handled by the local Court Team, in which all
				individuals and organizations involved in a case meet to review progress in
				such case, and to monitor and track referral to, delivery of, and barriers
				against, services for maltreated infants and toddlers and their
				families.
								(2)Incorporating
				child-focused services into case plans for maltreated infants and toddlers,
				including services such as medical, developmental, and mental health
				interventions and, as appropriate, services for children and parents
				together.
								(3)Organizing the
				provision of local training (provided by the National Court Teams Resource
				Center) to community members of the jurisdiction in which the local Court Team
				is located, including court officials, child welfare agencies, attorneys,
				Guardians Ad Litem, court-appointed special advocates, and other individuals
				and organizations providing services to infants and toddlers in foster
				care.
								(4)Identifying areas in the community in need
				of improved mental health and substance abuse treatment, and assisting the
				National Court Teams Resource Center in improving mental health treatment for
				parents and children together, and substance abuse treatment for families
				(including mothers and children), as needed.
								(5)Utilizing resource
				materials disseminated by the National Court Teams Resource Center to guide
				judges in the decision-making process regarding maltreated infants and
				toddlers, and to provide training for Court Team members.
								(6)Participating in
				the national evaluation conducted by the Administrator in accordance with
				section 275, to determine the extent to which
				the activities of the local Court Team reduce the recurrence of abuse and
				neglect and improve health and developmental outcomes for maltreated infants
				and toddlers.
								(d)Permissible use
				of assistanceA local Court
				may use the assistance received under this part to carry out the following
				activities:
								(1)Developing
				processes for responding to parental substance abuse, such as—
									(A)coordinating with
				local law enforcement agencies to allow rapid response teams to intervene
				quickly on behalf of infants and toddlers who are identified by law enforcement
				personnel as being present during illegal activities related to
				methamphetamines or other illegal substances; and
									(B)establishing and
				maintaining relationships with substance abuse treatment programs to increase
				access to treatment for parents of maltreated infants and toddlers.
									(2)Identifying the
				areas in the community in need of early childhood mental health services, and
				assisting the National Court Teams Resource Center in providing
				relationship-based early childhood mental health services by providing training
				on parent-child psychotherapy to mental health providers.
								(3)Any other
				activities that help meet the needs and improve the health and developmental
				outcomes of maltreated infants and toddlers in foster care.
								275.Evaluations and
				Reports
							(a)Evaluation
				formNot later than 6 months
				after the date of the enactment of this Act, the National Court Teams Resource
				Center shall create, and distribute to each local Court Team, an evaluation
				form that shall be used to periodically collect any data from local Court Teams
				that the National Court Teams Resource Center determines may be relevant to the
				reports required by
				subsection (b).
							(b)Reports to
				Congress by the AdministratorAt the end of the three-year period
				beginning on the date of the enactment of this Act, and again at the end of the
				five-year period beginning on such date of enactment, the Administrator
				shall—
								(1)compile the data
				collected in the periodic evaluation forms completed by each local Court
				Team;
								(2)conduct a national
				evaluation of Court Teams, based on such compilation of data; and
								(3)report to Congress on the effectiveness of
				Court Teams, including the extent to which local Court Teams are—
									(A)improving access
				to services for maltreated infants and toddlers;
									(B)reducing the
				recurrence of abuse and neglect;
									(C)promoting
				permanent placements of maltreated infants and toddlers; and
									(D)improving the
				developmental outcomes for maltreated infants and toddlers who have been in
				foster care.
									276.DefinitionsFor the purposes of this part:
							(1)Court-appointed
				special advocateThe term
				court-appointed special advocate means an individual who is
				trained by a recognized court-appointed special advocate program and appointed
				by a court to advocate for the best interests of children who come into the
				court system primarily as a result of abuse or neglect.
							(2)Court
				Improvement ProgramThe term
				Court Improvement Program means a program authorized under section
				438 of the Social Security Act (42 U.S.C. 629h).
							(3)Guardian ad
				litemThe term Guardian
				Ad Litem means an attorney or court-appointed special advocate who is
				appointed by a court to advocate for the best interests of children who come
				into the court system primarily as a result of abuse or neglect.
							(4)Maltreated
				infant or toddlerThe term
				maltreated infant or toddler means any child three years of age or
				younger who is the victim of a substantiated case of physical abuse, neglect,
				medical neglect, sexual abuse, or emotional abuse.
							(5)National early
				childhood development organizationThe term national early childhood
				development organization means a national, private, nonprofit
				organization—
								(A)that is dedicated
				to supporting the healthy development and well-being of infants, toddlers, and
				their families; and
								(B)that has the
				capacity for research, training, information dissemination, and leadership
				development in all of the professional disciplines related to infants and
				toddlers three years of age and younger.
								(6)Qualified
				judgeThe term
				qualified judge means a judge who presides over a court that has
				jurisdiction over children in foster care, such as a judge for a dependency
				court or family
				court.
							.
			4.Authorization of
			 appropriationsSection 299 of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in the header, by
			 striking Parts C and
			 E) and inserting Parts C, E, and F);
			 and
				(B)in paragraph (2),
			 by striking parts C and E) and inserting parts C, E, and
			 F);
				(2)by
			 redesignating subsection (d) as subsection (e); and
			(3)by inserting after
			 subsection (c) the following new subsection:
				
					(d)Authorization of
				appropriations for Part FThere are authorized to be appropriated
				to carry out part F such sums as may be necessary for fiscal years 2008, 2009,
				2010, 2011, and
				2012.
					.
			
